                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Victor Andrews
                           Plaintiff,
v.                                               Case No.: 1:19−cv−05288
                                                 Honorable Rebecca R. Pallmeyer
DS Cantina, Inc.
                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 22, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Pursuant to Plaintiff's
notice of dismissal, this case is dismissed without prejudice. Status hearing previously set
for 10/8/19 is stricken. Civil Case Terminated. Notice mailed by judge&#039;s staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
